FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                            November 8, 2019
                         _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
 RICHARD SIMON; JANELLE SIMON,

       Plaintiffs - Appellants,

 and

 ERIC CURTIS; JOSE VEGA,

       Plaintiffs,                                             No. 17-2088
                                                    (D.C. No. 1:12-CV-00096-JB-WPL)
 v.                                                              (D. N.M.)

 HEATH TAYLOR; JERRY WINDHAM;
 PAT WINDHAM; MARTY L. COPE;
 ARNOLD J. RAEL; B. RAY WILLIS;
 THOMAS FOWLER; LARRY
 DELGADO; THE NEW MEXICO
 RACING COMMISSION,

       Defendants - Appellees.
                      _________________________________

                                      ORDER
                         _________________________________

Before BACHARACH, EBEL, and MORITZ, Circuit Judges.
                 _________________________________

       This matter is before the court sua sponte. On November 7, 2019, the court issued

its Order & Judgment in this matter. After the Order & Judgment was issued, an

inadvertent clerical error was discovered in footnote 3 on page 8 of the dissent. In order

to correct that clerical error, the Clerk of Court shall reissue Order & Judgment with the
attached corrected version of the dissent, effective nunc pro tunc to the date that the

original Order and Judgment was filed.


                                              Entered for the Court,

                                              ELISABETH A. SHUMAKER, Clerk



                                              by: Chris Wolpert
                                                  Chief Deputy Clerk




                                              2
                                                                                 FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                         November 7, 2019
                        _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 RICHARD SIMON; JANELLE SIMON,

       Plaintiffs - Appellants,

 and

 ERIC CURTIS; JOSE VEGA,

       Plaintiffs,

 v.                                                         No. 17-2088
                                                 (D.C. No. 1:12-CV-00096-JB-WPL)
 HEATH TAYLOR; JERRY WINDHAM;                                 (D.N.M.)
 PAT WINDHAM; MARTY COPE;
 ARNOLD J. RAEL; B. RAY WILLIS;
 THOMAS FOWLER; LARRY
 DELGADO; THE NEW MEXICO
 RACING COMMISSION,

       Defendants - Appellees.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before BACHARACH, EBEL, and MORITZ, Circuit Judges.
                 _________________________________

       This appeal concerns the outcome of a New Mexico horse race that took place

over a decade ago. Plaintiffs Richard and Janelle Simon own the horse that crossed




       *
        This order and judgment isn’t binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. But it may be cited for its
persuasive value. See Fed. R. App. P. 32.1; 10th Cir. R. 32.1.
the finish line in second place.1 The Simons allege that the New Mexico Racing

Commission and its individual commissioners (collectively, the Commission)

deprived them of procedural due process when the Commission refused to let them

participate in a disciplinary proceeding against Heath Taylor, the trainer of the horse

that crossed the finish line in first place. The Simons also brought various tort claims

against Taylor and the owners of the first-place horse, Jerry and Pat Windham. The

district court granted the Commission’s motion to dismiss and later awarded

summary judgment to Taylor and the Windhams. For the reasons discussed below,

we affirm.

                                       Background

       Jet Black Patriot, the Simons’ horse, crossed the finish line in second place in

the 2008 All American Futurity horse race. Stolis Winner, the Windhams’ horse,

crossed the finish line in first place, just ahead of Jet Black Patriot. This first-place

finish came with a $1 million prize; for second place, the prize was $285,000.

       After the race, a licensed veterinarian collected blood and urine samples from

each participating horse, including Jet Black Patriot and Stolis Winner. Stolis

Winner’s samples tested positive for a small amount of caffeine, which was a banned

substance under the Commission’s regulations.

       This positive test result prompted the race stewards, who supervise races and


       1
        The Simons brought this case along with Eric Curtis, their horse trainer, and
Jose Vega, their horse jockey. For simplicity, we refer to the plaintiffs collectively as
“the Simons” throughout (even though not every individual plaintiff participated in
each stage of the administrative proceedings below).
                                             2
enforce racing regulations, to conduct a disciplinary hearing. At that hearing, the

stewards ruled against Stolis Winner and Taylor and entered two orders. The first

order assessed penalties against Taylor and revoked the first-place prize money. The

second order disqualified Stolis Winner, reordered the race finishers, listed Jet Black

Patriot in first place, and ordered the prize money redistributed. Taylor appealed to

the Commission, and the Commission appointed a three-person panel to conduct the

disciplinary appeal.

      The Simons filed a motion to participate in the disciplinary appeal. The three-

person panel concluded that the Simons’ “sole interest [was] in the distribution of the

purse.” App. vol. 2, 315. But the aim of the Commission’s “quasi-criminal”

disciplinary proceeding was “to penalize individuals who violate Commission rules

and regulations.” Id.; see also N.M. Code R. § 15.2.1.9(C)(1)(d) (providing that

“non[]party to a proceeding who wishes to appear in a contested case pending before

the [C]ommission must prove that he/she has an [a]ffected interest sufficient to create

standing in the case”). As such, the panel denied the Simons’ motion to participate,

and the Commission adopted that ruling.

      The panel conducted the disciplinary appeal over three days in May 2010. It

first explained that the positive caffeine test was merely “prima facie evidence” that

Taylor was responsible for the drug’s presence in Stolis Winner’s system. App.

vol. 2, 335 (quoting N.M. Code R. § 15.2.6.11(A)). And it found that Taylor

successfully rebutted the prima facie case by showing that (1) there was “substantial

evidence of caffeine contamination of the equine environment to which Stolis Winner

                                           3
was exposed”; and (2) “[t]he amount of caffeine detected in the post[]race testing

was de minimis and insufficient to constitute a violation in many jurisdictions.” Id. at

335–36. As a result, the panel recommended that the Commission rule in Taylor’s

favor, reverse the stewards’ orders, and reinstate Stolis Winner’s first-place finish.

The Commission later adopted the panel’s decision in full.2

      The Simons then filed this action in federal district court.3 As relevant here,

they alleged that the Commission violated their right to procedural due process.

Specifically, the Simons asserted that the Commission deprived them of a protected

property interest without due process of law when it reversed the stewards’ orders

without allowing the Simons to participate in the disciplinary appeal. The district

court concluded that the Simons failed to establish a protected property interest in the

first-place prize money. It therefore granted the Commission’s motion to dismiss.

      The Simons also asserted a variety of tort claims against Taylor and the

Windhams. They based these claims on the theory that Taylor and the Windhams

either intentionally or negligently drugged Stolis Winner, thereby causing Jet Black

Patriot to finish second. Taylor and the Windhams filed a motion to dismiss, which



      2
          The Simons appealed the Commission’s decision by filing a petition for a
writ of certiorari in New Mexico state court. The state court initially granted the writ,
but it later administratively closed the appeal for lack of prosecution.
        3
          The Simons previously filed a similar action in a Texas federal district court;
that action was pending during most of the proceedings before the three-person panel
and the Commission. After those proceedings concluded, the Texas district court
dismissed the Simons’ claims. See Simon v. Taylor, 455 F. App’x 444, 445 (5th Cir.
2011) (unpublished). The Simons appealed to the Fifth Circuit, and that court
dismissed without prejudice for lack of jurisdiction. Id. at 446.
                                            4
the district court largely denied. But after the parties cross-moved for summary

judgment, the district court granted summary judgment in favor of Taylor and the

Windhams.

      The Simons appeal both the due-process ruling and the tort rulings.

                                       Analysis

I.    Due-Process Claim

      The Simons contend that the district court erred in dismissing their due-

process claim against the Commission. We review that ruling de novo. See Scarlett v.

Air Methods Corp., 922 F.3d 1053, 1057 (10th Cir. 2019).

      The Fourteenth Amendment to the United States Constitution guarantees that a

state won’t deprive a person of “property[] without due process of law.” U.S. Const.

amend. XIV, § 1. In practice, this means that a state can’t take away a person’s

property “unless fair procedures are used in making that decision.” Mitchell v. City of

Moore, 218 F.3d 1190, 1198 (10th Cir. 2000) (quoting Archuleta v. Colo. Dep’t of

Insts., Div. of Youth Servs., 936 F.2d 483, 490 (10th Cir. 1991)). But to prevail on a

due-process claim, “a plaintiff must first establish that a defendant’s actions deprived

plaintiff of a protect[ed] property interest.” Hyde Park Co. v. Santa Fe City Council,

226 F.3d 1207, 1210 (10th Cir. 2000) (emphasis added).

      Protected property interests “are created and their dimensions are defined by

existing rules or understandings that stem from an independent source such as state

law.” Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972). That is, to

establish a property interest, a plaintiff must point to “an independent source such as

                                           5
state law.” Id. And that independent source must provide something “more than a

unilateral expectation” of receiving a benefit; it must establish “a legitimate claim of

entitlement” to a benefit. Id. In other words, the relevant state law must be couched

in language that “is so mandatory that it creates a right to rely on that language[,]

thereby creating an entitlement that could not be withdrawn without due process.”

Cosco v. Uphoff, 195 F.3d 1221, 1223 (10th Cir. 1999); see also Martin Marietta

Materials, Inc. v. Kan. Dep’t of Transp., 810 F.3d 1161, 1178 (10th Cir. 2016) (“[A]

benefit is not a protected entitlement if government officials may grant or deny it in

their discretion.”).

       Here, the Simons point to two related sources for the existence of their alleged

property interest in the first-place prize money: (1) the statute and accompanying

regulations that govern horse racing in New Mexico, and (2) the stewards’ orders

disciplining Taylor and placing Jet Black Patriot in first place. In particular, the

Simons contend that “Stolis Winner’s positive caffeine result and the Commission’s

clear zero[-]tolerance policy for caffeine” required the stewards to disqualify Stolis

Winner and award first place to Jet Black Patriot. Aplt. Br. 26. To begin, we question

whether that is an accurate characterization of the regulations; indeed, the district

court found to the contrary and concluded that the stewards have discretion when

enforcing the zero-tolerance policy and imposing penalties. But even if we assume

the Simons are correct that the regulations required disqualification, we would

nevertheless find no property interest here.

       That’s because even if the regulations required the stewards to disqualify

                                            6
Stolis Winner and award the purse to Jet Black Patriot, as the stewards in fact did,

such a decision isn’t final. Rather, the stewards’ orders plainly state that they are

appealable. The one reordering the finishers provides a 20-day deadline for filing the

appeal “at the main [C]ommission offices or with the [s]tewards who issued the

ruling.” App. vol. 2, 352. The same language appears in the disciplinary order against

Taylor. And the notices in the orders align with New Mexico law. By statute, “[a]

decision or action of a steward may be reviewed or reconsidered by the

[C]ommission.” N.M. Stat. Ann. § 60-1A-12. Similarly, race regulations provide that

a stewards’ order “shall inform the person of the person’s right to appeal the ruling to

the Commission.” § 15.2.1.9(B)(7)(e) (emphasis added). Further, and perhaps most

critically, the regulations provide that if an appeal is pending, the prize money won’t

be distributed until after “receipt of dismissal or a final nonappealable order

disposing of such . . . appeal.” N.M. Code R. § 15.2.3.8(D)(4)(e). That is, until the

completion of an appeal, any right to prize money is contingent on the results of that

appeal. Thus, neither the regulations nor the orders are couched in language that “is

so mandatory that it creates a right to rely on that language.” Cosco, 195 F.3d at

1223.

        For contrast, consider Barry v. Barchi, 443 U.S. 55, 64 & n.11 (1979). There,

the Supreme Court recognized a protected property interest in a horse trainer’s

license because under the relevant state law, “a license [could] not be revoked or

suspended at the discretion of the racing authorities.” Barry, 443 U.S. at 64 n.11.

This lack of discretion “engendered a clear expectation of continued enjoyment of a

                                            7
license absent proof of culpable conduct by the trainer.” Id. But here, the stewards’

orders were explicitly subject to appeal and therefore did not “engender[] a clear

expectation of continued enjoyment” of the first-place position and accompanying

prize money. Id. Moreover, the Simons can point to no statute or regulation that

limits the Commission’s discretion once a party opts to appeal a decision of the

stewards. Thus, as the district court concluded, “[t]he [s]tewards’ initial decision to

reorder the race was . . . subject to the . . . Commission’s essentially plenary review.”

App. vol. 3, 918. That conclusion flows from both the regulations and the orders

themselves. And because the Commission “retains discretion and the outcome of the

proceeding is not determined by the particular procedure at issue, no property interest

is implicated.” Crown Point I, LLC v. Intermountain Rural Elec. Ass’n, 319 F.3d

1211, 1217 (10th Cir. 2003).

       The Simons cite Edelberg v. Illinois Racing Board, 540 F.2d 279, 283 (7th Cir.

1976), in support of their assertion of a property interest in the first-place prize

money. But Edelberg supports the opposite conclusion. There, an Illinois horse-

racing regulation provided that a horse must pass a drug test before receiving prize

money; in other words, if a horse tested positive for drugs, any prize money won by

that horse would be automatically withheld and redistributed. Edelberg, 540 F.2d at

282. The plaintiffs, owners of winning horses who tested positive for drugs, argued

that this regulation deprived them of their property right in the prize money. Id. But

the Seventh Circuit held that the plaintiffs had no property interest in the prize money

“until after a laboratory finding that their horse was not drugged.” Id. at 284. It read

                                             8
the regulation as “creat[ing] a condition precedent to [e]nsure a legitimate race”

rather than “depriving plaintiffs by a forfeiture.” Id. at 283.

       Here, similarly, the Simons had no interest in the first-place prize money until

the conclusion of the disciplinary proceedings against the first-place finisher. The

appeal regulations create “condition[s] precedent to [e]nsure a legitimate race,”

thereby negating any argument that other parts of the regulations create a property

interest in prize money. Id. As such, we conclude that the Simons lacked a protected

property interest in the first-place prize money.4 And because the Simons fail to

establish a protected property interest, we affirm the district court’s order granting

the Commission’s motion to dismiss their due-process claim. In so doing, we do not

reach the Commission’s various alternative arguments for affirming.




       4
         Although neither party discusses it, the indirectness of the alleged property
interest further supports our conclusion that the Simons lacked a protected property
interest in the prize money. There is a “simple distinction between government action
that directly affects a citizen’s legal rights . . . and action that is directed against a
third party and affects the citizen only indirectly or incidentally.” Town of Castle
Rock v. Gonzales, 545 U.S. 748, 767 (2005) (alteration in original) (quoting
O’Bannon v. Town Court Nursing Ctr., 447 U.S. 773, 788 (1980)). And here,
notably, “the alleged property interest . . . arises incidentally,” from state action
directed at Taylor, rather than directly, from state action directed at the Simons. See
id. at 766 (citing indirect nature of benefit at issue—right to have restraining order
enforced—as one reason for finding that right wasn’t protected by due process);
O’Bannon, 447 U.S. at 786–87 (holding that nursing-home residents lacked protected
property interest in Medicaid’s decertification of nursing home; distinguishing
between direct Medicaid benefits, which are property interests that can’t be taken
away without due process, and “the [g]overnment’s attempt to confer an indirect
benefit on Medicaid patients by imposing and enforcing minimum standards of care
on [nursing-home] facilities” (emphasis added)).
                                            9
II.   Tort Claims

      The Simons also challenge the district court’s summary-judgment order

rejecting their state-law tort claims. Again, our review is de novo, and we apply the

same standard used by the district court. Darr v. Town of Telluride, 495 F.3d 1243,

1250 (10th Cir. 2007). Under that standard, we will affirm an order granting

summary judgment if the evidence shows “that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). As such, we begin by summarizing some key and undisputed facts. We take

the bulk of these undisputed facts from the district court’s order granting summary

judgment to Taylor and the Windhams. In doing so, “[w]e view the evidence in the

light most favorable to, and draw all reasonable inferences in favor of” the Simons as

nonmoving party. Fassbender v. Correct Care Sols., LLC, 890 F.3d 875, 882 (10th

Cir. 2018).

      First, postrace tests revealed approximately 84 to 125 nanograms of caffeine

per milliliter in Stolis Winner’s urine. At the time of the race, caffeine was a

prohibited substance under New Mexico’s racing regulations. But Taylor and the

Windhams testified that they didn’t provide caffeine to the horse or instruct anyone

else to do so; nor did they know that the horse had ingested any caffeine.

      Instead, Taylor and the Windhams presented undisputed evidence that

(1) “[c]affeine is a known environmental contaminant,” and (2) “immediately before

and after the race, many people were in close proximity to Stolis Winner under

circumstances that did not control for ambient caffeine contamination.” App. vol. 7,

                                           10
1940, 1946. The uncontroverted evidence further showed that environmental caffeine

contamination is a common problem, to the extent that industry standards typically

account for it by allowing for caffeine levels up to 100 nanograms per milliliter in a

horse’s blood or 300 nanograms per milliliter in a horse’s urine.5 Moreover—and

critically—the undisputed evidence also established that low levels of environmental

caffeine contamination do not affect a horse’s performance. So, according to these

undisputed facts, the 84 to 125 nanograms of caffeine in Stolis Winner’s urine “is

associated with environmental exposure to caffeine and, to a scientific certainty, has

no performance effect.” Id. at 2017.

      Based on these facts, the district court found that the Simons’ evidence—

which consisted exclusively of the positive caffeine results—failed to create any

genuine issues of fact precluding summary judgment for Taylor and the Windhams

on each of the tort claims. The Simons dispute this conclusion on appeal. We group

our discussion of these claims according to how we resolve them.

      A.     Negligence Per Se and Implied Cause of Action

      The Simons challenge the district court’s order rejecting their claims for

negligence per se and implied cause of action. As we explain more fully below, we

affirm the district court’s decision because both torts require proof of causation. And



      5
         In fact, New Mexico later recognized as much: sometime after the events of
this case, New Mexico adopted a regulation that prohibits disciplinary action based
on low-level caffeine contamination. See § 15.2.6.9(L)(3) (providing that
“[d]isciplinary action shall only be taken if test sample results exceed . . . 100
nanograms [of caffeine] per milliliter of plasma”).
                                          11
the undisputed scientific evidence in this case demonstrates that the amount of

caffeine in Stolis Winner’s urine did not affect the horse’s performance. Accordingly,

the Simons can’t show that Taylor and the Windhams caused the Simons’ horse to

finish second.

       We begin with negligence per se. Under that doctrine, a plaintiff must show

that an administrative regulation created a duty; establish that the defendant breached

his or her duty by failing to comply with the regulation; and prove causation and

damages. See Heath v. La Mariana Apartments, 180 P.3d 664, 666 (N.M. 2008)

(describing negligence per se); Herrera v. Quality Pontiac, 73 P.3d 181, 185–86

(N.M. 2003) (describing four elements of negligence). Here, the district court

rejected the Simons’ negligence claim for two independent reasons: they failed to

show breach of the applicable regulation, and they failed to show that any breach

caused their horse to lose first place.

       As the Simons point out, and as Taylor and the Windhams concede, the district

court’s basis for reaching the first of these two reasons was flawed. In finding no

breach of the applicable regulations, the district court relied on the amended

regulations rather than the regulations in place at the time of the race. See supra note

5; Hale v. Basin Motor Co., 795 P.2d 1006, 1011 (N.M. 1990) (“Substantive duties,

rights, and obligations arise under and are determined by the law in effect at the time

of the conduct in question.”); Carrillo v. My Way Holdings, LLC, 389 P.3d 1087,

1091–92 (N.M. Ct. App. 2016) (holding that new statute governing exclusion of

horses from racetrack didn’t apply retroactively). And unlike the amended regulation,

                                           12
the regulation in place at the time imposed a zero-tolerance policy. We therefore

assume that the zero-tolerance policy imposed a duty to prevent any amount of

caffeine from entering the horse’s system and that the Simons have shown a breach

by way of Stolis Winner’s positive caffeine results. See Heath, 180 P.3d at 666.

       But the Simons’ claim for negligence per se nevertheless falters at causation.

The Simons allege that “but for” Taylor and the Windhams’ breach of the zero-

tolerance policy, the Simons’ “horse would have won the race.” App. vol. 7, 2028

(quoting App. vol. 5, 1142). Yet as the district court noted, “[t]he relevant scientific

community does not associate . . . the amount of caffeine . . . estimated to be [in]

Stolis Winner’s urine with any performance effect in a horse.” Id. at 2034. The

Simons nowhere challenge or contest this fact. And because of this fact, a reasonable

jury could not conclude that the small amount of caffeine in Stolis Winner’s body

affected the horse’s performance and thus caused Jet Black Patriot to finish second,

rather than first.

       Arguing to the contrary, the Simons cite Johnson v. Board of Stewards of

Charles Town Races, 693 S.E.2d 93 (W. Va. 2010). There, the plaintiffs asserted that

a zero-tolerance racing regulation was unconstitutional as applied to them because

the very low levels of caffeine detected in their horse didn’t affect their horse’s

performance. Johnson, 693 S.E.2d at 95. The West Virginia Supreme Court rejected

this argument, noting that the regulation withstood rational-basis review in part

because it prevented “endless litigation and debates concerning whether a particular

horse was affected by a particular substance.” Id. at 98. In other words, the absence

                                           13
of any effect on the horse’s performance didn’t render the rule unconstitutional

because there were other rational reasons to have such a rule. But Johnson offers no

guidance on the causation question at issue here. That is, it doesn’t address a

negligence claim premised on an amount of caffeine so small that from an

uncontested scientific standpoint, it could not have affected a horse’s performance.

Thus, Johnson doesn’t support the Simons’ position. We therefore affirm the district

court’s ruling rejecting their negligence claim.

      For the same reason, we affirm the district court’s ruling on the Simons’ claim

for implied cause of action.6 Like negligence per se, this claim also requires proof

that Taylor and the Windhams’ actions caused the harm that the Simons complain of.

See Yedidag v. Roswell Clinic Corp., 346 P.3d 1136, 1148 (N.M. 2015) (noting that

for implied cause of action, party can recover damages when conduct taken in

contravention of statute “results in damage” to that party (quoting Tex. & Pac. Ry.

Co. v. Rigsby, 241 U.S. 33, 39 (1916))). And, as the defendants point out, in light of

the undisputed scientific evidence, the Simons cannot establish that the miniscule

amount of caffeine in Stolis Winner’s urine affected the horse’s performance and

caused the Simons’ horse to lose first place.7


      6
        The district court didn’t rely on a lack of causation to award summary
judgment to Taylor and the Windhams on this claim. Instead, the district court
erroneously relied on the amended regulations to reject the implied cause of action.
But we are free to affirm the district court for any reason supported by the record. See
D.A. Osguthorpe Family P’ship v. ASC Utah, Inc., 705 F.3d 1223, 1231 (10th Cir.
2013). We do so here.
      7
        Alternatively, even assuming that the Simons could establish causation for
purposes of an implied cause of action, we would nevertheless affirm because, as a
                                           14
      B.     Intentional Interference with Prospective Economic Advantage

      The Simons next assert that the district court erred in rejecting their claim for

intentional interference with prospective economic advantage. This tort requires a

plaintiff to show, among other things, that a defendant acted with “an improper

motive (solely to harm [the] plaintiff).” Anderson v. Dairyland Ins. Co., 637 P.2d

837, 841 (N.M. 1981) (quoting M & M Rental Tools, Inc. v. Milchem, Inc., 612 P.2d

241, 246 (N.M. Ct. App. 1980)). This is a high level of intent; it’s higher, for

example, than what’s required for the tort of intentionally interfering with an existing

contract. See Fikes v. Furst, 81 P.3d 545, 552 (N.M. 2003) (explaining that “for a

claim based on an interference with an existing contract, the plaintiff must still prove

that the defendant acted with either an improper motive or improper means, but the

improper motive need not be the sole motive,” whereas claim for interference with



threshold matter, the district court erred in recognizing an implied cause of action in
this case. In doing so, the district court relied on a case in which the New Mexico
Court of Appeals found an implied cause of action in a statute related to historical
preservation. See Nat’l Tr. for Historical Pres. v. City of Albuquerque, 874 P.2d 798,
802 (N.M. Ct. App. 1994). But the statute in that case specifically stated that its
provisions could “be enforced by an action for injunction,” and merely failed to
provide who could bring such an action. Id. at 800 (quoting N.M. Stat. Ann. § 18-8-
7). In that situation, the New Mexico court concluded that when “the governing
statute is silent regarding who may bring a statutorily recognized action,” any injured
private party can do so. Id. at 802 (emphasis added). But in this case, the zero-
tolerance regulation contains no “express language . . . creating a private right of
action.” Eisert v. Archdiocese of Santa Fe, 207 P.3d 1156, 1165 (N.M. Ct. App.
2009) (refusing to find implied cause of action in criminal statute that lacked express
language). As such, even assuming that the Simons could show causation, we would
affirm the district court’s rejection of this claim on the alternative ground that the
zero-tolerance regulation doesn’t contain express language creating an implied cause
of action.
                                           15
prospective contract requires proof that improper motive was sole motive (emphasis

added)).

       Here, the district court concluded that the positive caffeine test was “some

evidence of [an] improper intention to interfere with the [Simons’] prospective

economic advantage.” App. vol. 7, 2009. But it found that this evidence wasn’t

sufficient to create a fact issue in light of the other undisputed evidence: that Taylor

and the Windhams denied administering caffeine to the horse, that environmental

contamination meant caffeine is “ubiquitous in our environment,” and that the

miniscule amount of caffeine at issue here was likely the result of such

environmental contamination. Id. at 2012–13. On appeal, in one and a half pages of

argument, the Simons acknowledge that this other undisputed evidence “maybe

raised a question of fact,” but they assert that it didn’t entitle Taylor and the

Windhams to summary judgment. Aplt. Br. 45. In support, they rely only on the

positive caffeine test and do not point to any other piece of evidence.

       We question the district court’s initial conclusion that the positive caffeine

result was some evidence that Taylor and the Windhams acted with the sole and

improper motive of harming the Simons. Nevertheless, we assume for purposes of

our analysis that a reasonable factfinder could infer—from nothing more than test

results showing an extremely small concentration of caffeine in a horse’s urine—that

the horse’s owners or trainers intentionally administered caffeine to that horse, and

that they did so solely with an improper motive. Yet, as the district court found,

Taylor and the Windhams effectively rebutted this prima facie evidence and

                                            16
accompanying inference with two critical facts: (1) they asserted that they did not

administer caffeine to Stolis Winner, and (2) they showed that the very low

concentration of caffeine in Stolis Winner’s urine was likely the result of

environmental contamination.8

      Regarding environmental contamination specifically, the undisputed evidence

at summary judgment established that environmental caffeine contamination is

common and often causes horses to test positive for low levels of caffeine in their

urine, at or below 300 nanograms per milliliter. The amount of caffeine in Stolis

Winner’s urine, 84 to 125 nanograms per milliliter, was well below the


      8
         The dissent disputes the impact of these two facts. But in so doing, it relies
on a variety of arguments that the Simons simply do not advance on appeal, including
challenging the district court’s decision to take judicial notice of certain scientific
studies and further challenging the district court’s interpretation of those studies. And
we typically decline to consider arguments that appellants fail to raise. See Greenlaw
v. United States, 554 U.S. 237, 243 (2008) (“[W]e rely on the parties to frame the
issues for decision and assign to courts the role of neutral arbiter of matters the
parties present.”); Home Loan Inv. Co. v. St. Paul Mercury Ins. Co., 827 F.3d 1256,
1269 (10th Cir. 2016) (declining to consider argument not raised on appeal). Further,
we question the dissent’s assertion that Taylor and the Windhams’ affidavits denying
responsibility for the caffeine in Stolis Winner’s system do not rebut the Simons’
prima facie evidence of intent. But even if we were to accept the dissent’s position,
the affidavits aren’t the only rebuttal evidence; Taylor and the Windhams also
presented environmental-contamination evidence.

       The dissent insists that because Taylor and the Windhams presented this
environmental-contamination evidence in connection with their motion for summary
judgment on negligence, the district court erred in relying on that evidence when
considering the intentional-interference claim. But the district court’s summary-
judgment order treated the factual background for the Simons’ various tort claims
collectively, as a set of facts relevant to each claim. Notably, the Simons don’t
challenge the district court’s methodology on appeal. Thus, like the district court, we
decline to distinguish between undisputed facts relevant to the negligence claim and
undisputed facts relevant to the intentional-interference claim.
                                           17
environmental-contamination threshold. To put a finer point on it, the Simons “d[id]

not dispute [Taylor and the Windhams’] factual allegation that, within the horse

racing industry, levels of caffeine of . . . 300 ng/ml in urine” are the result of

“environmental contamination.” App. vol. 7, 2016. Thus, the undisputed

environmental-contamination evidence, when combined with the Taylor and the

Windhams’ affidavits denying that they administered caffeine to the horse,

effectively rebutted any inference of improper motive permitted by the Simons’

prima facie evidence. As such, the burden shifted to the Simons, as the party that

would bear the burden of persuasion at trial, to rebut that evidence. See James v.

Wadas, 724 F.3d 1312, 1319 (10th Cir. 2013) (explaining that after summary-

judgment movant met burden of production showing nonliability, nonmoving

plaintiff who bore burden of persuasion at trial was required to come “forward [with]

specific facts showing a genuine issue for trial”). But the Simons didn’t meaningfully

dispute the environmental-contamination evidence below;9 nor do they do so on

appeal. Instead, on appeal, they again rely only on the positive caffeine test, arguing

that it’s sufficient to create a fact issue despite the environmental-contamination


       9
         Rather than dispute the environmental-contamination evidence, the Simons
primarily argued that such evidence was irrelevant given the zero-tolerance rule
about caffeine. They did arguably attempt to dispute the existence of environmental
contamination in this case, pointing to (1) a regulation that renders a horse’s trainer
responsible for the horse “from the time the horse ends the race to the time the horse
leaves the test barn,” and (2) testimony from the veterinarian who conducted the
testing in this race that the testing barn wasn’t contaminated with caffeine. App. vol.
5, 1129. But these pieces of evidence rebut only the existence of environmental
contamination from the end of the race through the end of testing—they say nothing
about environmental contamination in the days and hours leading up to the race.
                                            18
evidence. However, the mere fact of the positive caffeine result—a result definitively

within the threshold for environmental contamination—is not sufficient to create a

fact issue about whether Taylor or the Windhams intentionally administered caffeine

or allowed it to be administered, let alone that they did so with the sole and improper

motive of injuring the Simons.10 See Fikes, 81 P.3d at 552; id. (noting that plaintiff

must make “a strong showing . . . that the defendant acted not from a profit motive

but from some other motive, such as personal vengeance or spite” (quoting Anderson,

637 P.2d at 840)). Thus, we affirm the district court’s order granting summary

judgment to Taylor and the Windhams on the intentional-interference claim.

      C.     Fraud and Prima Facie Tort

      Last, the Simons purport to challenge the district court’s rulings rejecting their

claims for fraud and prima facie tort. But we affirm because the Simons fail to



      10
          In suggesting that the environmental-contamination evidence isn’t sufficient
to support summary judgment for the defendants, the dissent relies on arguments the
Simons made below but do not make on appeal. First, the Simons never fault the
district court for relying on the environmental-contamination evidence in connection
with this claim. Nor do they cite the regulation—N.M. Code § 15.2.6.11—that the
dissent relies on. And most critically, the Simons don’t argue that they created a
genuine issue of material fact based on (1) testimony from the veterinarian who
obtained the blood and urine samples and (2) the fact that other horses tested
negative. Such arguments appear in their reply brief, but we typically decline to
consider such late-blooming arguments. See Reedy v. Werholtz, 660 F.3d 1270, 1274
(10th Cir. 2011) (applying “general rule . . . that a party waives issues and arguments
raised for the first time in a reply brief” (quoting M.D. Mark, Inc. v. Kerr-McGee
Corp., 565 F.3d 753, 768 n.7 (10th Cir. 2009))). Instead, the Simons’ only argument
on appeal is that the positive caffeine result is sufficient to withstand summary
judgment. For the reasons explained in the text, that argument fails. And indeed, the
dissent doesn’t suggest otherwise; instead, it goes beyond the argument in the
Simons’ opening brief to find a genuine issue of material fact on this claim.
                                           19
adequately brief their challenges.

       Fraud is “a misrepresentation of fact, known by the maker to be untrue, made

with the intent to deceive and to induce the other party to act upon it, and upon which

the other party relies to his detriment.” Golden Cone Concepts, Inc. v. Villa Linda

Mall, Ltd., 820 P.2d 1323, 1328 (N.M. 1991). Here, the district court acknowledged

that the decision to enter Stolis Winner in the race “amounted to [a] representation

that Stolis Winner was not administered caffeine.” App. vol. 7, 2022. But the district

court ruled that the Simons’ only evidence—again, the positive caffeine test—wasn’t

enough “for a reasonable jury to conclude that [Taylor or the Windhams] knew that

Stolis Winner had ingested caffeine and, consequently, knowingly made a false

misrepresentation.” Id.

       On appeal, the plaintiffs present a single, two-sentence paragraph purporting to

challenge this ruling. But because nothing in these two sentences “explain[s] to us

why the district court’s decision was wrong,” we conclude that the Simons waived

any challenge to the district court’s fraud ruling. Nixon v. City & Cty. of Denver, 784

F.3d 1364, 1366 (10th Cir. 2015); see also Fed. R. App. P. 28(a)(8)(A) (requiring

appellant’s brief to include “appellant’s contentions and the reasons for them, with

citations to the authorities and parts of the record on which the appellant relies”).

       For similar reasons, we decline to consider the Simons’ challenge to the

district court’s ruling on their claim for prima facie tort. In New Mexico, prima facie

tort has four elements: “(1) an intentional and lawful act; (2) an intent to injure the

plaintiff; (3) injury to the plaintiff as a result of the intentional act; [and] (4) . . . the

                                              20
absence of sufficient justification for the injurious act.” Lexington Ins. Co. v.

Rummel, 945 P.2d 992, 995 (N.M. 1997). The Simons based their claim for prima

facie tort on two factual allegations: that Taylor and the Windhams either

(1) administered caffeine to Stolis Winner or (2) improperly trained Stolis Winner. In

turn, the district court disposed of this claim in two parts.

       First, it dismissed the claim to the extent that it was based on the intentional

administration of caffeine because administering caffeine did “not constitute a

‘lawful act.’” App. vol. 3, 807 (quoting Lexington Ins. Co., 945 P.2d at 995). In fact,

doing so was distinctly against race regulations, as the Simons argue throughout this

case. The Simons purport to challenge this ruling, but they do so only in a three-

sentence footnote lacking citation to authority. Thus, we also find this challenge

waived.11 See United States v. Hardman, 297 F.3d 1116, 1131 (10th Cir. 2002)

(“Arguments raised in a perfunctory manner, such as in a footnote, are waived.”).

       Second, the district court granted summary judgment to Taylor and the

Windhams on the improper-training prima facie tort. It did so because a reasonable

jury couldn’t conclude, based solely on the positive caffeine test, that Taylor and the

Windhams “intentionally but improperly trained Stolis Winner with a purpose to

harm the [Simons].” App. vol. 7, 2026. The Simons fail to challenge this ruling, so



       11
         Alternatively, we would reject this argument on its merits. The Simons
baldly assert that “the act of providing caffeine to a horse alone is not an unlawful
act.” Aplt. Br. 31 n.10. But this statement is entirely contrary to the zero-tolerance
policy for caffeine in the race regulations that the Simons rely on throughout this
case.
                                            21
we will not consider it on appeal. See United States v. De Vaughn, 694 F.3d 1141,

1154–55 (noting that arguments not made in opening brief are waived).

       Accordingly, we affirm the district court’s rulings on the claims for fraud and

prima facie tort.

                                       Conclusion

       Because the stewards’ orders placing Jet Black Patriot in first place weren’t

final and were subject to plenary review by the Commission, the Simons lacked a

protected property interest in the first-place prize money. Further, the Simons fail to

establish a genuine issue of material fact on critical elements of three of their tort

claims: improper motive for intentional interference with prospective economic

advantage and causation for negligence per se and implied cause of action. And they

waive any challenge to the district court’s rejection of their claims for fraud and

prima facie tort. Accordingly, we affirm.


                                             Entered for the Court


                                             Nancy L. Moritz
                                             Circuit Judge




                                            22
Simon et al. v. Taylor et al., No. 17-2088
BACHARACH, J., concurring in part and dissenting in part.

      I agree with the majority’s analysis of Mr. Richard Simon and Ms.

Janelle Simon’s claims 1 involving denial of procedural due process,

negligence per se, fraud, and commission of a prima facie tort. I also

concur with the majority’s affirmance of summary judgment on the

Simons’ claim involving an implied private right of action under a New

Mexico statute and accompanying regulations. But I respectfully disagree

with the majority’s decision to rely alternatively on the element of

causation. And unlike the majority, I believe that a genuine dispute of

material fact exists on the claim of tortious interference with prospective

business advantage. I would thus reverse the grant of summary judgment

on this claim.

I.    Implied Private Right of Action

      The Simons claim violations of the New Mexico Horse Racing Act

and the accompanying regulations. On this claim, the district court sua

sponte awarded summary judgment to the defendants. 2 The majority affirms

on two independent grounds:



1
      Two other individuals (Mr. Eric Curtis and Mr. Jose Vega) sued, but
they have not appealed.
2
      On appeal, the Simons do not suggest prejudice from the district
court’s consideration of the issue sua sponte.
      1.    New Mexico’s statute and regulations do not create an implied
            private right of action. Maj. Op. at 14–15 n.7.

      2.    The Simons failed to prove causation, which is required for
            damages under an implied private right of action. Maj. Op. at
            14.

      I agree with the majority that New Mexico’s statute and regulations

do not create an implied private right of action. I would uphold the grant of

summary judgment on this ground alone. The existence of an implied

private right of action is a legal question that we may consider for the first

time on appeal. In contrast, causation presents a factual question requiring

a determination by the district court in the first instance. See Cox v. Glanz,

800 F.3d 1231, 1246 n.7 (10th Cir. 2015).

      New Mexico courts have not addressed the existence of an implied

private right of action under state regulations. But these courts have

considered the issue with respect to state statutes. In determining whether

a state statute creates an implied private right of action, New Mexico

courts consider three factors:

      (1) Was the statute enacted for the special benefit of a class of
      which the plaintiff is a member? (2) Is there any indication of
      legislative intent, explicit or implicit, to create or deny a private
      remedy? and (3) Would a private remedy either frustrate or assist
      the underlying purpose of the legislative scheme?

Id. at 1146 (quoting Nat’l Trust for Historic Pres. v. City of Albuquerque,

874 P.3d 798, 801 (N.M. Ct. App. 1994)). These three factors do not

exclusively determine whether a statute creates an implied private right of



                                        2
action. See Yedidag v. Roswell Clinic Corp., 346 P.3d 1136, 1146 (N.M.

2015). For example, courts also consider New Mexico’s public policy. See

Nat’l Trust for Historic Pres., 874 P.3d at 802 (“A state’s public policy

. . . may be determinative in deciding whether to recognize a right of

action.”). On balance, these factors do not support an implied private right

of action under the Horse Racing Act or the accompanying regulations.

     The first factor does weigh in the Simons’ favor. The Horse Racing

Act is designed to “ensure that horse racing in New Mexico is conducted

with fairness and that the participants and patrons are protected against

illegal practices.” N.M. Stat. Ann. § 60-1A–5A. As participants in horse

racing, the Simons are intended beneficiaries of the statute and

accompanying regulations.

     But the second and third factors do not suggest the existence of an

implied private right of action. The Horse Racing Act establishes the New

Mexico Horse Racing Commission, creates an administrative process to

consider potential wrongdoing, and authorizes the Commission to impose

civil penalties on wrongdoers. N.M. Stat. Ann. § 60-1A–5(C), (D); N.M.

Code R. § 15.2.1.9(C)(1)(d). Because the Horse Racing Act creates

mechanisms for imposing criminal and civil liability, the legislature

probably did not intend to imply a private remedy for interested parties. S

& H Dev., LLC v. Parker, No. 34-647, 2017 WL 3485065, at *5 (N.M. Ct.

App. July 11, 2017) (unpublished).


                                      3
      Given the establishment of an administrative process with civil

penalties, the legislature apparently did not contemplate a separate private

right of action. See Bergman v. United States, 751 F.2d 314, 317 (10th Cir.

1984) (“There is no implied cause of action since Congress had already

expressly created a variety of administrative and judicial remedies ‘to

cover the problem.’” (citation omitted)). Indeed, a private right of action

could frustrate the statutory purpose by allowing inconsistent outcomes in

the New Mexico Racing Commission’s administrative proceedings and

state-court cases. The Simons also failed to identify public policy

considerations supporting an implied private right of action.

      Because the Horse Racing Act and accompanying regulations do not

create an implied private right of action, I would uphold the grant of

summary judgment on this claim. Given the absence of an implied private

right of action, we need not decide whether the Simons failed to create a

triable issue on causation. See Maj. Op. at 14.

II.   Tortious Interference with Prospective Business Advantage

      The Simons also contend that the district court erred in granting

summary judgment on the claim of tortious interference with prospective

business advantage. Under New Mexico law, this tort occurs when someone

intentionally and improperly interferes with a prospective contractual

relationship that would otherwise have been consummated. Anderson v.

Dairyland Ins. Co., 637 P.2d 837, 841 (N.M. 1981).


                                      4
      The claim of tortious interference stems from the defendants’ alleged

administration of caffeine to their horse, Stolis Winner, which beat the

Simons’ horse. After the race, officials found caffeine in Stolis Winner’s

urine, which created prima facie evidence that (1) someone had

administered caffeine to Stolis Winner and (2) the caffeine had been

“present in the horse’s body when it was participating in [the] race.” N.M.

Code R. § 15.2.6.9(C)(1); see Sedillo v. N.M. Racing Comm’n, No. A-1-

CA-35658, 2018 WL 3426187, at *3 (N.M. App. 2018) (unpublished)

(stating that positive test results for the presence of a prohibited substance

in horses constituted “prima facie evidence that a prohibited drug [had

been] administered to the horses and was present in the horses’ bodies

while they participated in their respective races”).

      The district court concluded that this prima facie evidence had not

created a reasonable inference that the defendants administered the

caffeine. In reaching this conclusion, the court credited the defendants’

denials that they had administered caffeine to the horse. Simon v. Taylor,

252 F. Supp. 3d 1196, 1248–52 (D.N.M. 2017). The district court also

found that the Simons had not presented enough evidence linking the

defendants to the caffeine in Stolis Winner’s urine. Id. Finally, the district

court relied on the possibility that the caffeine had come from

environmental contamination. Id. at 1251–52.




                                       5
     The majority affirms, relying on the possibility of environmental

contamination. Maj. Op. at 15–16 & n.8. I respectfully disagree and would

reverse the summary-judgment award for three reasons.

     First, the district court improperly relied on the defendants’ denials.

This reliance is procedurally improper because the denials came from the

fact section of the defendants’ summary-judgment brief, and a fact-issue

existed on whether the defendants had administered caffeine to Stolis

Winner.

     Second, the district court improperly supported the defendants’

denials by offering an alternative explanation involving environmental

contamination. The defendants addressed environmental contamination

only in connection with a separate claim for negligence. Even there, the

defendants’ argument lacked any supporting evidence. All of the scientific

evidence involving environmental contamination came from the district

court’s own sua sponte investigation, appearing for the first time in the

order granting summary judgment.

     Third, even if we were to consider the fruits of the district court’s

sua sponte investigation, the Simons created a genuine factual dispute on

the possibility of environmental contamination.




                                      6
      A.    The district court erred in granting summary judgment
            based on the defendants’ denials that they had administered
            the caffeine.

      In granting summary judgment on the tortious-interference claim, the

district court relied on the defendants’ denials that they had administered

caffeine to the horse. Simon v. Taylor, 252 F. Supp. 3d 1196, 1248–52

(D.N.M. 2017). The defendants’ denials appeared only in the fact section

of their summary-judgment brief. The district court concluded that these

denials had eliminated a genuine factual dispute over the defendants’ roles

in administering the caffeine. Simon v. Taylor, 252 F. Supp. 3d 1196,

1245–46 (D.N.M. 2017). This conclusion was incorrect procedurally and

substantively.

      The district court erred procedurally because references in the

defendants’ fact section cannot substitute for argument in their brief. See

Fye v. Okla. Corp. Comm’n, 516 F.3d 1217, 1223 (10th Cir. 2008)

(declining to consider a statement referenced in the fact section, but not in

the argument section, of a summary-judgment brief); see also Apsley v.

Boeing Co., 691 F.3d 1184, 1201 n.15 (10th Cir. 2012) (concluding that

assertions in the fact section of a brief, without legal argument, did not

adequately present the issue on appeal).

      The district court also erred substantively because the defendants’

denials did not prevent a material factual dispute on their credibility. See

Guarino v. N.Y. State Racing & Wagering Bd., 845 N.Y.S.2d 858, 860


                                      7
(N.Y. App. Div. 2007) (upholding a state agency’s findings that a horse

trainer had failed to rebut the presumption of liability for a trainer based

on his horses’ positive drug tests because the decisionmaker 3 was “entitled

to assess witness credibility”). For example, the fact-finder could

reasonably have disbelieved the defendants’ denials because none of the

evidence implicated anyone else.

      Although the defendants had denied administering caffeine to Stolis

Winner, the defendants presented no evidence that anyone else had both

access to Stolis Winner and motive to boost the horse’s performance. Who,

other than the defendants, would have been close enough to Stolis Winner

to surreptitiously administer the caffeine? On this question, the summary-

judgment record is silent. In the absence of an answer to this question, the

fact-finder could reasonably disbelieve the defendants’ denials. See Pauly

v. White, 874 F.3d 1197, 1218 (10th Cir. 2017).




3
       New Mexico’s regulations also make defendant Heath Taylor, the
trainer for Stolis Winner, responsible for the horse from the time that it
left the barn. N.M.A.C. § 15.2.6.11(B), (E)(1)–(2). Though the majority
states that I am relying on this regulation (Maj. Op. at 19 n.10), I’m not. I
simply note that this regulation could provide an independent source of
legal responsibility for defendant Taylor. As the majority states, however,
the Simons have not cited this regulation in the appeal.


                                       8
      B.    The district court erred in sua sponte investigating the facts
            and relying on the court’s own evidence regarding
            environmental contamination.

      The district court relied not only on the defendants’ denials but also

on the possibility of environmental contamination. On this issue, the

district court sua sponte conducted its own factual investigation and relied

on studies that no one had presented. See Simon v. Taylor, 252 F. Supp. 3d

1196, 1248–52 (D.N.M. 2017) (discussing “medical and scientific reports

and journals which the Court deems reliable”). For example, the district

court relied on three articles about

           the presence of caffeine in equine feeds and environments and

           the amount of caffeine found in horses’ blood and urine that is
            attributable to environmental contamination.

Id. at 1248–49. But in their motions for summary judgment, the defendants

didn’t present any of these studies. In my view, the district court should

not have relied on its own investigation to grant summary judgment based

on evidence that neither party had presented. See Sovereign Military

Hospitaller Order of Saint John of Jerusalem of Rhodes and of Malta v.

Florida Priory of the Knights Hospitallers of the Sovereign Order of Saint

John of Jerusalem, Knights of Malta, the Ecumenical Order, 702 F.3d

1279, 1296 (11th Cir. 2012) (“[W]e caution the district court to limit its

analysis to facts in the record and to refrain from consulting outside




                                       9
sources on the Internet that have not been cited, submitted, or recognized

by the parties.”).

      The district court relied on Fed. R. Evid. 201, which authorizes

judicial notice. This rule permits judicial notice of indisputable facts that

are generally known within the court’s territorial jurisdiction or can be

accurately and readily determined from sources whose accuracy cannot

reasonably be questioned. Fed. R. Evid. 201(b). “In order for a fact to be

judicially noticed, indisputability is a prerequisite.” Hennessy v. Penril

Datacommunications Networks, Inc., 69 F.3d 1344, 1354 (7th Cir. 1995).

Courts thus typically take judicial notice of commonplace matters like the

timing of a sunrise, geographical boundaries, or matters of political

history. Shahar v. Bowers, 120 F.3d 211, 214 (11th Cir. 1997).

      The studies cited by the district court do not satisfy the

indisputability requirement of Fed. R. Evid. 201(b). And even if the studies

had been indisputable, they do not involve matters of common knowledge

in the district. See Lussier v. Runyon, 50 F.3d 1103, 1114 (1st Cir. 1995)

(holding that the district court’s acquisition of “extra-record information”

was not subject to judicial notice under Fed. R. Evid. 201 because the

information never reached the required level of popular familiarity). Nor

could the court “readily determine[]” the correctness of these studies “from

sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.

201(b); see, e.g., United States v. Carr, 25 F.3d 1194, 1202 n.3 (3d Cir.


                                      10
1994) (declining to take judicial notice of studies because the information

was not “commonly known or readily determinable through unquestionably

reliable sources”).

      C.    The district court’s sua sponte reliance on these studies
            would not have created a genuine factual dispute.

      Even if the district court had properly taken judicial notice of these

studies, they would not have entitled the defendants to summary judgment.

      In stating that “[c]affeine and theobromine are commonly found in

equine feeds and environments,” the district court relied on Amit Budhraja

et al., Caffeine and Theobromine Identifications in Post-Race Urines:

Threshold Levels and Regulatory Significance of Such Identifications, 53

Proceedings of the American Association of Equine Practitioners 87

(2007). Simon v. Taylor, 252 F. Supp. 3d 1196, 1248 (D. N.M. 2017). This

article discussed the presence of caffeine in theobromine and theophylline,

substances that are found in unexpected sources like pH test strips, bee

pollen, and chocolate-covered peanuts. Budhraja, 53 Proc. of the Am.

Ass’n of Equine Prac. at 92. There is no evidence in the summary-judgment

record that Stolis Winner was given pH test strips, bee pollen, or

chocolate-covered peanuts. Nonetheless, the district court cited one




                                      11
sentence from this study, which noted the frequent presence of caffeine and

theobromine in equine feeds and environments. 4

     The same is true of the second article cited by the district court for

the possibility of environmental contamination: A.M. Dyke et al.,

Detection and Determination of Theobromine and Caffeine in Urine After

Administration of Chocolate-Coated Peanuts to Horses, 22 J. of Analytical

Toxicology 112 (1998). From this study, the district court concluded that

the amount of caffeine in Stolis Winner’s urine had approximated the

amount in a horse after eating a handful of chocolate-covered peanuts.

Simon, 252 F. Supp. 3d at 1248–49. The district court injected this

scientific issue into the summary-judgment proceedings, for the defendants

had not made any arguments based on the quantity of caffeine in Stolis

Winner.




4
      The district court also cited this article as its sole support for
“tak[ing] judicial knowledge that caffeine concentrations in urine of less
than 300 ng/ml are associated with environmental exposure to caffeine.”
Simon v. Taylor, 252 F. Supp. 3d 1196, 1249–50 (D.N.M. 2017) (citing
Budhraja, 53 Proc. of the Am. Ass’n of Equine Prac. 89). But the study did
not express this broad conclusion about environmental exposure. The
authors instead said that a finding of less than 300 ng/ml could indicate
“post-collection contamination” from items like pH strips. Budhraja, 53
Proc. of the Am. Ass’n of Equine Prac. at 89. But the defendants
previously stipulated that there had been no contamination during or after
the collection of samples. Appellants’ App’x at 216. Nor is there any
summary-judgment evidence suggesting the use of pH strips to test Stolis
Winner.

                                     12
      Even if the defendants had relied on this study, it would not have

supported the grant of summary judgment. The authors of this study

investigated a single incident in which a trainer attributed a positive

caffeine test to ingestion of chocolate-covered peanuts. A.M. Dyke, 22 J.

Anal. Toxicol. at 112–13. To investigate this incident, the authors tested

three mares and concluded that chocolate-covered peanuts, which contain

theobromine, could account for the amount of caffeine found in the horse.

Id. at 115. The authors thus suggested that testers consider the ratio of

theobromine to caffeine. Id.

      There is nothing in the summary-judgment record to indicate whether

the samples from Stolis Winner were tested for the ratio of theobromine to

caffeine. And, of course, there is nothing to suggest that the defendants, or

anyone else, fed chocolate-covered peanuts to Stolis Winner.

      The district court also relied on an article by Steven Barker for the

proposition that “human contamination of the equine environment is

commonplace.” Simon, 252 F. Supp. 3d at 1248. Mr. Barker did not state

this broad conclusion. He simply made an “interesting observation” that

caffeine is commonly found in lagoon water and in the majority of horse

stalls, which “may be seen as evidence of general contamination of the

equine environment by humans.” S.A. Barker, Drug Contamination of the

Equine Racetrack Environment: A Preliminary Examination, 31 J. Vet.

Pharmacol. Ther. 466, 470 (2008). In the same article, Mr. Barker


                                      13
acknowledged that no one currently knows how contamination of lagoon

water and testing stalls might affect caffeine testing of racehorses. Id.

      This study does not suggest contamination of Stolis Winner’s lagoon

water or the barn where race officials conducted the urine tests. Indeed, the

State’s veterinarian squarely rejected the possibility of contamination in

the area where the test was administered. Appellants’ App’x at 465–66.

      In summary, even if we were to rely on the district court’s

investigation, these studies would not eliminate a factual dispute on the

possibility of environmental contamination.

      D.    Even with inadequate presentation of the issue by the
            defendants and the district court’s sua sponte reliance on
            scientific studies, the Simons created a genuine factual
            dispute on the existence of environmental contamination.

      The district court not only relied on its own factual research, but also

injected the issue of environmental contamination into the consideration of

the tortious-interference claim. When discussing this claim, the defendants

had not even raised the possibility of environmental contamination. 5 The



5
      The district court said that the Simons hadn’t disputed the
defendants’ “factual allegation that, within the horse racing industry,
levels of caffeine of 100 ng/ml in blood serum, the approximate equivalent
of 300 ng/ml in urine, [are considered] environmental contamination.”
Simon, 252 F. Supp. 3d at 1250 (citing Defendants’ Mot. for Summary
Judgment on Negligence at 2 ¶ 10). There are two problems with the
district court’s statement.




                                      14
defendants instead had relied only on (1) the absence of evidence involving

loss of an actual economic relationship and (2) the inability of Stolis

Winner to breed.

      Even without notice of the issue, the Simons created a genuine

factual dispute on environmental contamination. In their own motion for

summary judgment, the Simons pointed out that under the regulations, the

presence of caffeine in Stolis Winner had created prima facie evidence that

the caffeine had not come from environmental contamination. N.M.A.C.

§ 15.2.6.9(C)(1). The Simons also noted that other racehorses, which had

been exposed to the same conditions, tested negative for caffeine. Finally,

the Simons relied on the State’s veterinarian, who had testified that Stolis

Winner was not exposed to caffeine in the barn where he was tested. In

responding to the Simons’ motion for summary judgment on this claim, the



      First, the defendants did not make any legal argument involving an
association between 300 ng/ml of caffeine in the urine and environmental
contamination. The defendants instead urged the “industry standard,”
which treats caffeine levels of less than 100 ng/ml in the blood (not urine),
as evidence of environmental contamination. Appellants’ App’x at 1079.
The Simons responded to this argument, pointing out that any “industry
standards” are secondary to the standard adopted in this race. Appellants’
App’x at 1140–41. The district court sua sponte injected the argument
tying environmental contamination to less than 300 ng/ml of caffeine in a
horse’s urine.

     Second, the summary-judgment record does not specify how many
nanograms per milliliter of caffeine were found in Stolis Winner’s blood.
The defendants’ supposed “industry standard” is thus irrelevant.


                                      15
defendants did not present any argument, much less identify any evidence,

suggesting the possibility of environmental contamination. Appellants’

App’x at 1927–28.

      Unlike the majority, I would not rely on evidence that the district

court found while investigating beyond the record. But even if we were to

consider this evidence, the general presence of caffeine in some test

settings would not prove that the caffeine in Stolis Winner’s urine had

come from environmental contamination. A genuine issue of material fact

would thus remain on the defendants’ administration of the caffeine (as

opposed to environmental contamination).

      Given the arguments and evidence in district court, a material factual

dispute existed on the defendants’ administration of the caffeine. With

prima facie evidence that the defendants had administered the caffeine, an

absence of caffeine in other racehorses, the supporting testimony by the

State’s veterinarian, and a motive for the defendants to administer caffeine

to Stolis Winner, 6 the factfinder could reasonably attribute the caffeine to



6
      As the district court reasoned, “the positive caffeine test is some
evidence of the Defendants’ improper intention to interfere with the
Plaintiffs’ prospective [business advantage].” Simon v. Taylor, 252 F.
Supp. 3d 1196, 1245 (D.N.M. 2017). Like the district court, I believe that
the summary-judgment record contains evidence that the defendants had
intended to interfere with the Simons’ prospective contractual
relationships.



                                      16
the defendants rather than credit an alternative explanation of

environmental contamination. See Dutrow v. N.Y. State Racing & Wagering

Bd., 97 A.D.3d 1034, 1036, 949 N.Y.S.2d 241, 244 (N.Y. App. Div. 2012)

(upholding a finding that a prohibited substance had been administered to a

racehorse in part based on a positive drug test and rejecting the trainer’s

argument attributing the positive drug test to cross contamination).

      E.    Evidence used to address the negligence claim does not
            support the grant of summary judgment on the claim of
            tortious interference.

      The majority reasons that the district court could properly reject the

claim of tortious interference based on evidence considered in connection

with the negligence claim. Maj. Op. at 17 n.8. I respectfully disagree with

this reasoning. The district court used its own evidence outside the record

to address the defendants’ arguments on the negligence claim. The court

then used that same evidence to reject the tortious-interference claim on a

theory that the defendants hadn’t even raised. In my view, the court erred

in sua sponte injecting this issue and going outside the summary-judgment

record in order to reject the tortious-interference claim.




      In the briefing on their summary-judgment motion, the defendants
did not question the evidence of improper intent. The defendants
presumably declined to seek summary judgment with respect to their intent
because they had an obvious financial motive to boost Stolis Winner’s
performance.



                                      17
     On the negligence claim, the defendants asserted that the caffeine

might have come from environmental contamination. But the defendants

did not make this assertion when addressing the claim of tortious

interference. 7 The district court then performed its own research on the

issue of environmental contamination and considered this evidence when

rejecting both claims (negligence and tortious interference).

     The majority states that the defendants’ failure to argue

environmental contamination on the tortious-interference claim doesn’t

matter because (1) the district court supplied a “background section”

containing facts pertinent to both claims (negligence and tortious

interference), and (2) the Simons do not challenge this blending of

background facts. Id. I respectfully disagree.

     Even though the district court recited background facts bearing on

both claims, the court separately analyzed the claims of negligence and

tortious interference. The court’s error had nothing to do with its

discussion of background facts bearing on both claims; the court’s error


7
      Even on the negligence claim, the defendants relied solely on two
sentences without a citation or any factual support:

          Sentence 1: “Caffeine is one of the most widely-used
           substances in the world.”

          Sentence 2: “It is present everywhere in the environment.”

Appellants’ App’x at 1079.


                                     18
lay in using its own investigation on environmental contamination (with

respect to the negligence claim) in order to award summary judgment on

the tortious-interference claim. And the Simons do challenge the district

court’s reliance on that evidence of environmental contamination in

connection with the tortious-interference claim. There is thus no basis for

the majority to affirm based on the district court’s blurring of the evidence

presented on the two distinct claims (negligence and tortious interference).

      F.    In this appeal, the Simons have properly raised arguments
            of a material factual dispute by challenging the defendants’
            failure to prove environmental contamination.

      The majority states that the Simons have not raised any of these

arguments. See Maj. Op. at 17 n.8; 19 n.10. 8 I respectfully disagree.

      In their opening brief, the Simons challenged the district court’s

reliance on the defendants’ “self-serving declarations that they did not

administer the drug alongside evidence of the general possibility of

environmental contamination (without any specific evidence related to

contamination at this Race).” Appellants’ Opening Br. at 44. The


8
      The majority states that

           “the Simons do not advance [these arguments] on appeal” (Maj.
            Op. at 17 n.8) and

           the Simons raise these arguments for the first time in their
            reply brief (Maj. Op. at 19 n.10).

I respectfully disagree with both statements, as discussed in the text.


                                      19
defendants responded that “[the Simons] have never provided evidence to

refute or call into question defendant’s evidence that positive tests were

the result of environmental contamination.” Appellees’ Resp. Br. at 25. In

their reply brief, the Simons addressed the defendants’ response, arguing

that (1) there was no credible evidence of environmental contamination,

(2) the State’s veterinarian had confirmed the absence of contamination,

and (3) the only contrary evidence consisted of the defendants’ self-

serving denials of involvement:

           The only evidence produced by the Private Defendants was
     self-serving declarations that they did not administer the drug
     and evidence regarding the general possibility of environmental
     contamination (assertions made without any specific evidence
     made with respect to contamination at this Race). There was no
     credible evidence and only speculation that any contamination
     occurred, so the contamination “evidence” is insufficient to
     conclusively negate the Private Defendants’ administered the
     drug. Quite to the contrary, the State’s own veterinarian, Dr.
     Unruh, who was responsible for overseeing the testing barn and
     was present the whole of time Stolis Winner was in the testing
     barn, affirmed that nothing contaminated the horse or samples.
     See Aplt. App. 1640–41 29:16–25; 32:25–33. (This is the kind of
     evidence the state made sure was not admitted during the state
     administrative proceeding that Plaintiffs were shut out of). No
     other evidence other than Defendants’ speculation has been
     presented that would indicate any contamination occurred in the
     test barn. See Aplt. App. 1514, 29:17–21. Without the
     contamination evidence, the Private Defendants were left with
     their self-serving declarations that they did not administer
     caffeine to Stolis Winner.

Appellants’ Reply Br. at 17.

     The majority recognizes that the Simons presented all of these

arguments in their reply brief. Maj. Op. at 19 n.10. But the majority calls


                                     20
these “late-blooming arguments” omitted from the Simons’ opening brief.

Maj. Op. at 19 n.10. These are not new appellate arguments; they are direct

rejoinders to the defendants’ argument that the Simons had failed to

dispute the evidence of environmental contamination.

                                     * * *

       In summary, I would conclude that a genuine dispute exists on

whether the defendants administered caffeine to Stolis Winner. Unlike the

district court and the majority, I do not believe that this genuine dispute of

material fact can be resolved by (1) the defendants’ denials that they had

administered the caffeine or (2) the possibility of environmental

contamination. And the district court should not have (1) engaged in its

own sua sponte investigation regarding the possibility of environmental

contamination or (2) used extra-record evidence on an issue involving the

negligence claim to reject an entirely distinct claim. I would thus reverse

the district court’s grant of summary judgment on the Simons’ claim of

tortious interference with prospective business advantage.

III.   Conclusion

       I agree with the majority’s analysis of the claims involving denial of

procedural due process, negligence per se, fraud, and commission of a

prima facie tort. And, like the majority, I would affirm the award of

summary judgment to the defendants on the claim involving an implied

private right of action under the New Mexico statute and accompanying


                                      21
regulations. But I respectfully disagree with the majority on the claim

involving tortious interference with prospective business advantage. In my

view, the district court and the majority have improperly resolved a fact

issue more properly suited for the factfinder.




                                     22